


110 HR 5635 IH: Digital Television Transition Consumer

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5635
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. Kind (for himself
			 and Mr. Brady of Texas) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To suspend temporarily the duty on digital-to-analog
		  converter boxes.
	
	
		1.Short titleThis Act may be cited as the
			 Digital Television Transition Consumer
			 Relief Act of 2008.
		2.FindingsThe Congress finds the following:
			(1)The Digital Television and Public Safety
			 Act of 2005 (Public Law 108–171) provided that all full power television
			 broadcasts be switched to digital format on February 17, 2009.
			(2)Nearly 20,000,000
			 United States consumers do not subscribe to cable or satellite television
			 service and millions more have untethered television sets that only receive
			 over-the-air signals.
			(3)Upon the
			 conversion to the digital format mandated by Congress, these households will no
			 longer receive any television signal unless they are equipped with
			 digital-to-analog converters.
			(4)Low and middle
			 income families, rural residents, American Indians, senior citizens, the
			 infirmed and the physically and mentally impaired are less likely to own
			 television sets capable of receiving a digital signal without the purchase of
			 digital-to-analog converters.
			(5)The conversion to
			 an all digital format should not place an unfair economic burden on those
			 American families least able to afford it.
			(6)It is the sense of
			 Congress that the costs to convert to an all digital format should be lessened
			 for all Americans, and especially those of lower incomes.
			(7)The United States
			 Customs and Border Protection Agency is collecting an import tax, or duty, on
			 converter boxes that adds to consumers costs to convert to receiving a digital
			 signal.
			3.DefinitionFor purposes of subchapter II of chapter 99
			 of the Harmonized Tariff Schedule of the United States, the term
			 digital-to-analog converter box means a stand-alone device that
			 does not contain features or functions except those necessary to enable a
			 consumer to convert any channel broadcast in the digital television service
			 into a format that the consumer can display on television receivers designed to
			 receive and display signals only in the analog television service, but may also
			 include a remote control device.
		4.Temporary duty
			 suspensionSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
			
				
					
						
							9902.xx.xxDigital-to-analog converter boxes (provided for in subheading
						8528.71.40)FreeNo changeNo changeOn or before 12/31/2009
							
						
					
				.
		5.Effective date;
			 refund of customs duties paid
			(a)Effective
			 dateSubsequent to the enactment of this Act, the amendment made
			 by section 4 applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after December 1, 2007.
			(b)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law, upon proper request filed with the
			 Bureau of Customs and Border Protection before the 90th day after the date of
			 the enactment of this Act, any entry, or withdrawal from warehouse for
			 consumption, of any goods to which duty-free treatment is provided under
			 section 4 of this Act—
				(1)that was made on or
			 after December 1, 2007, and
				(2)with respect to
			 which there would have been no duty if section 4 of this Act applied to such
			 entry or withdrawal,
				shall be
			 liquidated or reliquidated as though such Act applied to such entry or
			 withdrawal.(c)RequestsLiquidation
			 or reliquidation may be made under subsection (b) with respect to an entry
			 described in subsection (a) only if a request therefore is filed with the
			 Customs and Border Protection within 90 days after the date of enactment of
			 this Act and the request contains sufficient information to enable Customs and
			 Border Protection to locate the entry or reconciliation entry if it cannot be
			 located.
			(d)Payment of
			 amounts owedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of any entry under subsection (b) shall be
			 paid, with interest, not later than 180 days after the date of such liquidation
			 or reliquidation.
			
